IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 


NO. PD-0031-10


DAVID WAYNE PETERS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS
ANGELINA COUNTY


Per curiam.  Keasler and Hervey,
jj., dissent. 


ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i) ,
because it does not contain a copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered: February 10, 2010
Do Not Publish.